internal_revenue_service number info release date index number --------------------------- -------------------------- --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-147932-04 date date dear ------------------ federal_income_tax consequences of your sale of a remainder_interest in a single family residential property this is in reference to your request for a private_letter_ruling concerning the section dollar_figure of revproc_2005_1 2005_1_irb_1 provides that in income and gift_tax matters the internal revenue services generally issues a letter_ruling on a proposed transaction or on a completed transaction if the letter_ruling request is submitted before the return is filed for the year in which the transaction was completed the sale described in your letter was reportable on your federal_income_tax return for accordingly we are unable to issue a ruling because an operating division has examination jurisdiction for yo ur federal_income_tax return for section a of revproc_2005_1 provides in part that if the service declines to issue a letter_ruling the associate office generally will notify by memorandum the appropriate service official in the operating division that has examination jurisdiction of the taxpayer’s tax_return the service may also provide its views on the issues presented in the ruling_request to the service official for consideration in any later examination of the taxpayer’s return id pincite in accordance with the cited provisions the operating division that has examination jurisdiction for your tax_return will be notified of the circumstances described in your request for a ruling you must file an amended_return for to report the sale of your interest in the subject property although we are unable to issue a ruling in this case the following general information and example illustrate the manner in which the tax consequences of the sale of a remainder_interest in property are determined for purposes of the following example assume that a man born on date and his wife acquired a single family home in at a cost of dollar_figure they each contributed percent of the cost of the property and took title to the property as plr-147932-04 tenants_by_the_entirety the property was not located in a community_property_state the man woman and their only child a daughter occupied the house as their principal_residence the daughter moved out of the house in the woman the wife and mother died in ------- between ------- and ------ the husband and wife invested dollar_figure--------- in improvements to the property on ---------------- the man transferred the property subject_to a retained_life_estate to his adult daughter on ---------------- in a single transaction the man and his daughter each sold their respective interests in the property to a single purchaser for total consideration of dollar_figure----------- at the time of the wife’s death the fair_market_value of the property was dollar_figure---------- ------------ upon the wife’s death her percent interest in the property passed to her husband by operation of law under sec_1014 of the internal_revenue_code the husband received a dollar_figure----------fair market_value basis in the property interest received from his wife the husband’s total basis in the property after his wife’s death was dollar_figure----- ------------ the sum of the dollar_figure----------basis in the property interest received from his wife plus dollar_figure---------- percent of the sum of the dollar_figure original cost of the property and the dollar_figure----------the husband and wife invested in improvements prior to the time of the wife’s death between the time of his wife’s death in ------- and ---------------- the man invested an additional dollar_figure--------- in improvements to the property the cost of the improvements increased his basis in the property to dollar_figure----------- sec_7520 of the code provides that for purposes of the internal_revenue_code the value of any interest for life or a term of years or any remainder or reversionary_interest shall be determined under tables prescribed by the secretary and by using an interest rate rounded to the nearest 10ths of percent equal to percent of the federal_mid-term_rate in effect under sec_1274 for the month in which the valuation_date falls the factors for determining the value of a life_estate or remainder_interest based on a single life are found in table s single life factors based on life table cm book aleph irs publication the applicable rates for the various months the rate equal to percent of the federal_mid-term_rate in effect for a given month are published in the internal revenue bulletins and the cumulative_bulletins in the example the amount of the basis and sales proceeds allocable to the daughter’s remainder_interest in the property would be determined as follows the applicable_interest_rate for date the month in which the property was sold wa sec_3 percent the interest rate was published in revrul_2003_71 2003_2_cb_1 reference to the factors for a person years of age the father’s age when the property was sold in the table s table for an interest rate of percent indicates a factor of for a remainder_interest multiplication of the dollar_figure------------basis in the property at the time of the sale by the factor of indicates that dollar_figure----------of the basis was allocable to the remainder_interest multiplication of the dollar_figure------------sales price of the property by the factor of indicates that dollar_figure------------of the sales proceeds was plr-147932-04 allocable to the remainder_interest accordingly the daughter would be required to recognize a gain of dollar_figure------------ dollar_figure----------- sales proceeds - dollar_figure--------- basis dollar_figure----------- gain on the sale of her remainder_interest in the property although the dates amounts and other information in the above example differ from your circumstances the example illustrates the method of determining the gain loss from the sale of a remainder_interest in property subject_to a life_estate the example does not address any gift_tax consequences arising from the creation of the remainder_interest its sale or the disposition of the sales proceeds this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see sec_2 of revproc_2005_1 2005_1_irb_1 if you have any additional questions please contact our office at --------------------- this is not a toll-free call we are refunding your user_fee since we are unable to rule in the circumstances described in your letter sincerely -------------- john aramburu-------------------- senior counsel branch income_tax accounting ----------- cc
